Exhibit 10.4

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement (the “Agreement”) is
entered into on October 24, 2011, to be effective as of January 1, 2012 (the
“Effective Date”) by and between Mylan Inc. (the “Company” or “Mylan”) and Harry
A. Korman (“Executive”).

RECITALS:

WHEREAS, the Company and Executive are parties to a certain Executive Employment
Agreement dated as of February 14, 2006, as amended to date, governing the terms
of Executive’s employment with the Company (the “Prior Agreement”); and

WHEREAS, Executive has been promoted to the position of Chief Operating Officer
effective as of the Effective Date, and accordingly the parties wish to amend
and restate the Prior Agreement effective as of the Effective Date.

NOW, THEREFORE, in consideration of the promises and mutual obligations of the
parties contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree as
follows:

1. Employment of Executive; Position and Duties. As of the Effective Date,
Executive shall be employed by the Company as Chief Operating Officer, on the
terms and conditions provided herein. In the role of Chief Operating Officer,
Executive shall have the duties, roles and responsibilities traditionally
assigned to the chief operating officer of a public company and shall report to
the President of the Company. Executive’s principal office shall be in the
Pittsburgh metropolitan area, provided Executive shall travel in connection with
his employment, commensurate with the activities of his position. Executive
agrees to devote his full business time and attention to his duties.

2. Effective Date: Term of Employment. This Agreement shall commence and be
effective (and, except as provided herein, the Prior Agreement shall cease to be
effective) as of the Effective Date, and shall terminate at the close of
business on December 31, 2014, unless sooner terminated in accordance with the
terms of this Agreement or extended by mutual agreement of the parties (the
period during which this Agreement is effective being referred to as the “Term
of Employment”). If for any reason Executive is not employed by the Company on
the Effective Date, this Agreement shall be null and void and of no force and
effect, and the rights and obligations of the parties in connection with
Executive ceasing to be so employed shall be governed by the terms of the Prior
Agreement.



--------------------------------------------------------------------------------

3. Executive’s Compensation. Executive’s compensation shall include the
following:

(a) Annual Base Salary. Executive’s annual base salary shall be Five Hundred
Seventy-Five Thousand Dollars ($575,000), payable in accordance with the
Company’s normal payroll practices for its executive officers. The annual base
salary may be increased from time to time at the discretion of the Compensation
Committee of the Board of Directors of the Company or any other committee
authorized by the Board of Directors. The annual base salary may not be
decreased except where other executive officers of the Company are required to
accept a similar reduction. The annual base salary as in effect from time to
time shall be referred to as the “Annual Base Salary.”

(b) Annual Bonus. Executive shall be eligible to participate in the Company’s
annual executive incentive or bonus plan as in effect from time to time, with
the opportunity to receive an annual award in respect of each fiscal year of the
Company ending during the Term of Employment in accordance with the terms and
conditions of such plan, with a target bonus opportunity equal to 100% of Annual
Base Salary. Such bonus shall be paid no later than March 15th of the year
following the year in which the annual award is no longer subject to a
substantial risk of forfeiture.

(c) RSUs. On December 30, 2011 (i.e., the last business day before the Effective
Date), Executive shall be awarded restricted stock units (the “Initial RSUs”)
under the Company’s 2003 Long-Term Incentive Plan (the “Plan”), which Initial
RSUs shall vest in full on December 31, 2014, provided that Executive remains
employed by the Company on such date. The award will have a grant date value
equal to 100% of the Annual Base Salary. Such Initial RSUs will be subject to
all terms of the Plan and the applicable RSU award instrument, provided, that
the Initial RSUs will be treated in accordance with Section 8 of this Agreement
on Executive’s termination of employment.

(d) Fringe Benefits and Expense Reimbursement. Executive shall receive benefits
and perquisites of employment similar to those as have been customarily provided
to the Company’s other executive officers (excluding its Executive Chairman, if
any), including but not limited to, health insurance coverage, short-term
disability benefits and twenty-five (25) vacation days, in each case in
accordance with the plan documents or policies that govern such benefits. The
Company shall reimburse Executive for all ordinary and necessary business
expenses in accordance with established Company policy and procedures.

4. Confidentiality. Executive recognizes and acknowledges that the business
interests of the Company and its subsidiaries, parents and affiliates
(collectively the “Mylan Companies”) require a confidential relationship between
the Company and Executive and the fullest protection and confidential treatment
of the financial data, customer information, supplier information, market
information, marketing and/or promotional techniques and methods, pricing
information, purchase information, sales policies, employee lists, policy and
procedure information, records, advertising information, computer records, trade
secrets, know how, plans and programs, sources of supply, and other knowledge of
the business of the Mylan Companies (all of which are

 

2



--------------------------------------------------------------------------------

hereinafter jointly termed “Confidential Information”) which have or may in
whole or in part be conceived, learned or obtained by Executive in the course of
Executive’s employment with the Company. Accordingly, Executive agrees to keep
secret and treat as confidential all Confidential Information whether or not
copyrightable or patentable, and agrees not to use or aid others in learning of
or using any Confidential Information except in the ordinary course of business
and in furtherance of the Company’s interests. During the term of this Agreement
and at all times thereafter, except insofar as is necessary disclosure
consistent with the Company’s business interests:

(a) Executive will not, directly or indirectly, disclose any Confidential
Information to anyone outside the Mylan Companies;

(b) Executive will not make copies of or otherwise disclose the contents of
documents containing or constituting Confidential Information;

(c) As to documents which are delivered to Executive or which are made available
to him as a necessary part of the working relationships and duties of Executive
within the business of the Company, Executive will treat such documents
confidentially and will treat such documents as proprietary and confidential,
not to be reproduced, disclosed or used without appropriate authority of the
Company;

(d) Executive will not advise others that the information and/or know how
included in Confidential Information is known to or used by the Company; and

(e) Executive will not in any manner disclose or use Confidential Information
for Executive’s own account and will not aid, assist or abet others in the use
of Confidential Information for their account or benefit, or for the account or
benefit of any person or entity other than the Company.

The obligations set forth in this paragraph are in addition to any other
agreements Executive may have with the Company and any and all rights the
Company may have under state or federal statutes or common law.

5. Non-Competition and Non-Solicitation. Executive agrees that during the Term
of Employment and for a period ending one (1) year after termination of
Executive’s employment with the Company for any reason:

(a) Executive shall not, directly or indirectly, whether for himself or for any
other person, company, corporation or other entity be or become associated in
any way (including but not limited to the association set forth in (i)-(vii) of
this subsection) with any business or organization which is directly or
indirectly engaged in the research, development, manufacture, production,
marketing, promotion or sale of any product the same as or similar to those of
the Mylan Companies, or which competes or intends to compete in any line of
business with the Mylan Companies. Notwithstanding the foregoing, Executive may
during the period in which this paragraph is in effect own stock or other
interests in corporations or other entities that engage in businesses the same
or

 

3



--------------------------------------------------------------------------------

substantially similar to those engaged in by the Mylan Companies, provided that
Executive does not, directly or indirectly (including without limitation as the
result of ownership or control of another corporation or other entity),
individually or as part of a group (as that term is defined in Section 13(d) of
the Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder) (i) control or have the ability to control the
corporation or other entity, (ii) provide to the corporation or entity, whether
as an Executive, consultant or otherwise, advice or consultation, (iii) provide
to the corporation or entity any confidential or proprietary information
regarding the Mylan Companies or its businesses or regarding the conduct of
businesses similar to those of the Mylan Companies, (iv) hold or have the right
by contract or arrangement or understanding with other parties to hold a
position on the board of directors or other governing body of the corporation or
entity or have the right by contract or arrangement or understanding with other
parties to elect one or more persons to any such position, (v) hold a position
as an officer of the corporation or entity, (vi) have the purpose to change or
influence the control of the corporation or entity (other than solely by the
voting of his shares or ownership interest) or (vii) have a business or other
relationship, by contract or otherwise, with the corporation or entity other
than as a passive investor in it; provided, however, that Executive may vote his
shares or ownership interest in such manner as he chooses provided that such
action does not otherwise violate the prohibitions set forth in this sentence.

(b) Executive will not, either directly or indirectly, either for himself or for
any other person, partnership, firm, company, corporation or other entity,
contact, solicit, divert, or take away any of the customers or suppliers of the
Mylan Companies.

(c) Executive will not solicit, entice or otherwise induce any employee of the
Mylan Companies to leave the employ of the Mylan Companies for any reason
whatsoever; nor will Executive directly or indirectly aid, assist or abet any
other person or entity in soliciting or hiring any employee of the Mylan
Companies, nor will Executive otherwise interfere with any contractual or other
business relationships between the Mylan Companies and its employees.

6. Severability. Should a court of competent jurisdiction determine that any
section or sub-section of this Agreement is unenforceable because one or all of
them are vague or overly broad, the parties agree that this Agreement may and
shall be enforced to the maximum extent permitted by law. It is the intent of
the parties that each section and sub-section of this Agreement be a separate
and distinct promise and that unenforceability of any one subsection shall have
no effect on the enforceability of another.

7. Injunctive Relief. The parties agree that in the event of Executive’s
violation of Sections 5 and/or 6 of this Agreement or any subsection thereunder,
that the damage to the Company will be irreparable and that money damages will
be difficult or impossible to ascertain. Accordingly, in addition to whatever
other remedies the Company may have at law or in equity, Executive recognizes
and agrees that the Company shall be entitled to a temporary restraining order
and a temporary and permanent injunction enjoining and

 

4



--------------------------------------------------------------------------------

prohibiting any acts not permissible pursuant to this Agreement. Executive
agrees that should either party seek to enforce or determine its rights because
of an act of Executive which the Company believes to be in contravention of
Sections 5 and/or 6 of this Agreement or any subsection thereunder, the duration
of the restrictions imposed thereby shall be extended for a time period equal to
the period necessary to obtain judicial enforcement of the Company’s rights.

8. Termination of Employment.

(a) Resignation. Executive may resign from employment at any time upon 90 days
written notice to the Board of Directors. During the 90-day notice period
Executive will continue to perform duties and abide by all other terms and
conditions of this Agreement. Additionally, Executive will use his best efforts
to effect a smooth and effective transition to whoever will replace Executive.
The Company reserves the right to accelerate the effective date of Executive’s
resignation. If Executive resigns during the Term of Employment without “Good
Reason” (as defined below), the Company shall have no liability to Executive
under this Agreement other than that the Company shall pay Executive’s wages and
benefits through the effective date of Executive’s resignation, it being
understood that the Initial RSUs, to the extent then unvested, shall be
forfeited. Executive, however, will continue to be bound by all provisions of
this Agreement that survive termination of employment. For purposes of this
Agreement “Good Reason” shall mean: (1) a reduction of Executive’s Annual Base
Salary as in effect from time to time, unless other executive officers of the
Company are required to accept a similar reduction or (2) the assignment of
duties to Executive which are inconsistent with those of an executive officer.

(b) Termination for Cause. If the Company determines to terminate Executive’s
employment during the Term of Employment for Cause, as defined herein, the
Company shall have no liability to Executive other than to pay Executive’s wages
and benefits through the effective date of Executive’s termination, it being
understood that the Initial RSUs, to the extent then unvested, shall be
forfeited. Executive, however, will continue to be bound by all provisions of
this Agreement that survive termination of employment. For purposes of this
Agreement, “Cause” shall mean: (1) Executive’s willful and continued gross
neglect of duties, (2) the willful engaging by Executive in illegal conduct that
is materially and demonstrably injurious to the Company or (3) the willful
engaging by Executive in gross misconduct that is materially and demonstrably
injurious to the Company, which, in the case of clauses (1) and (3), has not
been cured within 30 days after a written demand for substantial performance is
delivered to Executive by the Board that specifically identifies the manner in
which the Company believes that Executive has grossly neglected his duties or
has engaged in gross misconduct. No act, or failure to act, on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. The

 

5



--------------------------------------------------------------------------------

cessation of employment of Executive shall not be deemed to be for Cause unless
and until there shall have been delivered to Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board (excluding Executive, if Executive is a member of
the Board) at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to Executive and Executive is given an
opportunity, together with counsel for Executive, to be heard before the Board),
finding that, in the good faith opinion of the Board, Cause exists and
specifying the particulars thereof in detail.

(c) Termination Without Cause or Resignation for Good Reason. If the Company
discharges Executive without Cause or if Executive resigns from employment for
Good Reason, the Company will pay Executive a lump sum amount equal to one
(1) times Annual Base Salary as in effect immediately prior to termination of
employment (without regard to any reduction thereto constituting “Good Reason”).
Subject to Section 8(h), such payment will be made within 30 days following
Executive’s termination of employment. In addition, if the Company discharges
Executive without Cause or if Executive resigns from employment for Good Reason,
the Company will (i) provide to Executive a prorated annual bonus for the fiscal
year in which Executive’s termination occurs (the “Pro Rata Bonus”), such Pro
Rata Bonus to be determined by reference to the bonus that Executive would have
earned based on actual performance for the relevant fiscal year had Executive’s
employment not terminated, with the resulting amount pro-rated to reflect the
number of days elapsed in the fiscal year, through and including the date on
which Executive’s termination of employment occurs and (ii) for twelve
(12) months following Executive’s termination of employment, continue to provide
to Executive and/or Executive’s dependents the health insurance benefits that
were provided to them immediately prior to Executive’s termination of employment
(taking into account any required employee contributions, co-payments and
similar costs imposed on Executive) (the “Continuation Benefits”); provided,
however, that the Company’s obligation to provide the Continuation Benefits
shall end at such time as Executive obtains health insurance benefits through
another employer or otherwise in connection with rendering services for a third
party. The parties agree to cooperate such that the Continuation Benefits are,
to the extent practicable, provided in a manner so as to minimize adverse tax
consequences to the Company under Section 4980D of the Code. If the Company
discharges Executive without Cause or if Executive resigns from employment for
Good Reason, in either case on or following the first anniversary of the
Effective Date, a pro-rated portion of the Initial RSU shall vest, calculated to
reflect the number of days elapsed in the vesting period through the date of
termination. Any unvested portion of the Initial RSU that does not vest in
accordance with the previous sentence shall be forfeited (which shall include
the entire Initial RSU grant if Executive’s termination occurs prior to the
first anniversary of the Effective Date). Executive will continue to be bound by
all provisions of this Agreement that survive termination of employment.

(d) Death or Incapacity. The employment of Executive shall automatically
terminate upon Executive’s death or upon the occurrence of a disability that
renders Executive incapable of performing the essential functions of his
position within the

 

6



--------------------------------------------------------------------------------

meaning of the Americans With Disabilities Act of 1990. For all purposes of this
Agreement, any such termination shall be treated in the same manner as a
termination without Cause, as described in Section 8(c) above, and Executive, or
Executive’s estate, as applicable, shall receive all consideration, compensation
and benefits that would be due and payable to Executive for a termination
without Cause, provided, however, that such consideration, compensation and
benefits shall be reduced by any death or disability benefits (as applicable)
that Executive or his estate or beneficiaries (as applicable) are entitled to
pursuant to plans or arrangements of the Company.

(e) Extension or Renewal. This Agreement may be extended or renewed upon mutual
written agreement of the parties. Unless this Agreement has sooner been
terminated for any of the reasons stated in Section 8(a), (b), (c) or (d) of
this Agreement, and further provided that Executive would otherwise be
physically and mentally able to perform the essential functions of Executive’s
position at such time, with or without reasonable accommodation, the parties
shall endeavor to commence renewal or extension discussions not later than 120
days prior to the expiration of the then existing Term of Employment.

If, by the end of the then existing Term of Employment, the Company has not made
an offer to Executive for continued employment with the Company beyond such date
on terms substantially similar to the terms then in effect pursuant to this
Agreement, Executive’s employment shall terminate as of such date, and Executive
will be entitled to compensation and benefits under Section 8(c) of this
Agreement as if Executive’s employment had been terminated without Cause.

(f) Return of Company Property. Upon the termination of Executive’s employment
for any reason, Executive shall immediately return to the Company all records,
memoranda, files, notes, papers, correspondence, reports, documents, books,
diskettes, hard drives, electronic files, and all copies or abstracts thereof
that Executive has concerning any or all of the Mylan Companies’ business.
Executive shall also immediately return all keys, identification cards or badges
and other company property.

(g) No Duty to Mitigate. There shall be no requirement on the part of Executive
to seek other employment or otherwise mitigate damages in order to be entitled
to the full amount of any payments and benefits to which Executive is otherwise
entitled under any contract and, except as set forth herein with respect to the
Continuation Benefits, the amount of such payments and benefits shall not be
reduced by any compensation or benefits received by Executive from other
employment.

(h) Conditions to Payment and Acceleration; Section 409A of the Code. The intent
of the parties is that payments and benefits under this Agreement comply with
Section 409A of the Internal Revenue Code (the “Code”) to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
Executive shall not be considered to have

 

7



--------------------------------------------------------------------------------

terminated employment with the Company for purposes of this Agreement and no
payments shall be due to Executive under Section 8 of this Agreement until
Executive would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A of the Code. For purposes of this
Agreement, each amount to be paid or benefit to be provided shall be construed
as a separate identified payment for purposes of Section 409A of the Code, and
any payments described in Section 8 that are due within the “short term deferral
period” as defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. To the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A of
the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following Executive’s termination of employment shall instead be
paid on the first business day after the date that is six months following
Executive’s termination of employment (or death, if earlier). To the extent
required to avoid an accelerated or additional tax under Section 409A of the
Code, amounts reimbursable to Executive under this Agreement shall be paid to
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to Executive) during any one year may not affect
amounts reimbursable or provided in any subsequent year; provided, however, that
with respect to any reimbursements for any taxes which Executive would become
entitled to under the terms of the Agreement, the payment of such reimbursements
shall be made by the Company no later than the end of the calendar year
following the calendar year in which Executive remits the related taxes.

9. Indemnification. The Company shall maintain D&O liability coverage pursuant
to which Executive shall be a covered insured. Executive shall receive
indemnification in accordance with the Company’s Bylaws in effect as of the date
of this Agreement. Such indemnification shall be contractual in nature and shall
remain in effect notwithstanding any future change to the Company’s Bylaws.

To the extent not otherwise limited by the Company’s Bylaws in effect as of the
date of this Agreement, in the event that Executive is made a party or is
threatened to be made a party to or is involved in any action, suit or
proceeding, (including those brought by or in the right of the Company) whether
civil, criminal, administrative or investigative (“proceeding”), by reason of
the fact that he is or was an officer, employee or agent of or is or was serving
the Company or any subsidiary of the Company, or is or was serving at the
request of the Company or another corporation, or of a partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, whether the basis of such proceeding is alleged action in an
official capacity as a director, officer, employee or agent or in any other
capacity while serving as a director, officer, employee or agent, Executive
shall be indemnified and held harmless by the Company to the fullest extent
authorized by law against all expenses, liabilities and losses (including
attorneys fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) reasonably incurred or suffered by Executive
in connection therewith. Such right shall be a contract right and shall include
the right to be paid by the Company expenses incurred in defending any such
proceeding in advance of its final disposition;

 

8



--------------------------------------------------------------------------------

provided, however, that the payment of such expenses incurred by Executive in
his capacity as a director or officer (and not in any other capacity in which
service was or is rendered by Executive while a director or officer, including,
without limitation, service to an employee benefit plan) in advance of the final
disposition of such proceeding will be made only upon delivery to the Company of
an undertaking, by or on behalf of Executive, to repay all amounts to Company so
advanced if it should be determined ultimately that Executive is not entitled to
be indemnified under this section or otherwise.

Promptly after receipt by Executive of notice of the commencement of any action,
suit or proceeding for which Executive may be entitled to be indemnified,
Executive shall notify the Company in writing of the commencement thereof (but
the failure to notify the Company shall not relieve it from any liability which
it may have under this Section 10 unless and to the extent that it has been
prejudiced in a material respect by such failure or from the forfeiture of
substantial rights and defenses). If any such action, suit or proceeding is
brought against Executive and he notifies the Company of the commencement
thereof, the Company will be entitled to participate therein, and, to the extent
it may elect by written notice delivered to Executive promptly after receiving
the aforesaid notice from Executive, to assume the defense thereof with counsel
reasonably satisfactory to Executive, which may be the same counsel as counsel
to the Company. Notwithstanding the foregoing, Executive shall have the right to
employ his own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of Executive unless (i) the employment of such
counsel shall have been authorized in writing by the Company, (ii) the Company
shall not have employed counsel reasonably satisfactory to Executive to take
charge of the defense of such action within a reasonable time after notice of
commencement of the action or (iii) Executive shall have reasonably concluded,
after consultation with counsel to Executive, that a conflict of interest exists
which makes representation by counsel chosen by the Company not advisable (in
which case the Company shall not have the right to direct the defense of such
action on behalf of Executive), in any of which events such fees and expenses of
one additional counsel shall be borne by the Company. Anything in this Section 8
to the contrary notwithstanding, the Company shall not be liable for any
settlement of any claim or action effected without its written consent.

10. Other Agreements. The rights and obligations contained in this Agreement are
in addition to and not in place of any rights or obligations contained in any
other agreements between Executive and the Company.

11. Notices. All notices hereunder to the parties hereto shall be in writing
sent by certified mail, return receipt requested, postage prepaid, and by fax,
addressed to the respective parties at the following addresses:

 

If to the Company:    Mylan Inc.    1500 Corporate Drive    Canonsburg,
Pennsylvania 15317    Attn: Executive Vice President and Global General Counsel
   Fax:  724-514-1871

 

9



--------------------------------------------------------------------------------

If to Executive:    at the most recent address on record at the Company.

Either party may, by written notice complying with the requirements of this
section, specify another or different person or address for the purpose of
notification hereunder. All notices shall be deemed to have been given and
received on the day a fax is sent or, if mailed only, on the third business day
following such mailing.

12. Withholding. All payments required to be made by the Company hereunder to
Executive or his dependents, beneficiaries, or estate will be subject to the
withholding of such amounts relating to tax and/or other payroll deductions as
may be required by law.

13. Modification and Waiver. This Agreement may not be changed or terminated
rally, nor shall any change, termination or attempted waiver of any of the
provisions contained in this Agreement be binding unless in writing and signed
by the party against whom the same is sought to be enforced, nor shall this
section itself by waived verbally. This Agreement may be amended only by a
written instrument duly executed by or on behalf of the parties hereto.

14. Construction of Agreement. This Agreement and all of its provisions were
subject to negotiation and shall not be construed more strictly against one
party than against another party regardless of which party drafted any
particular provision.

15. Successors and Assigns. This Agreement and all of its provisions, rights and
obligations shall be binding upon and inure to the benefit of the parties hereto
and the Company’s successors and assigns. This Agreement may be assigned by the
Company to any person, firm or corporation which shall become the owner of
substantially all of the assets of the Company or which shall succeed to the
business of the Company; provided, however, that in the event of any such
assignment the Company shall obtain an instrument in writing from the assignee
in which such assignee assumes the obligations of the Company hereunder and
shall deliver an executed copy thereof to Executive. No right or interest to or
in any payments or benefits hereunder shall be assignable by Executive;
provided, however, that this provision shall not preclude him from designating
one or more beneficiaries to receive any amount that may be payable after his
death and shall not preclude the legal representative of his estate from
assigning any right hereunder to the person or persons entitled thereto under
his will or, in the case of intestacy, to the person or persons entitled thereto
under the laws of intestacy applicable to his estate. The term “beneficiaries”
as used in this Agreement shall mean a beneficiary or beneficiary or
beneficiaries so designated to receive any such amount, or if no beneficiary has
been so designated, the legal representative of Executive’s estate. No right,
benefit, or interest hereunder, shall be subject to anticipation, alienation,
sale, assignment, encumbrance, charge, pledge, hypothecation, or set-off in
respect of any claim, debt, or obligation, or to execution, attachment, levy, or
similar process, or assignment by operation of law. Any attempt, voluntary or
involuntary, to effect any action specified in the immediately

 

10



--------------------------------------------------------------------------------

preceding sentence shall, to the full extent permitted by law, be null, void,
and of no effect.

16. Choice of Law and Forum. This Agreement shall be construed and enforced
according to, and the rights and obligations of the parties shall be governed in
all respects by, the laws of the Commonwealth of Pennsylvania. Any controversy,
dispute or claim arising out of or relating to this Agreement, or the breach
hereof, including a claim for injunctive relief, or any claim which, in any way
arises out of or relates to, Executive’s employment with the Company or the
termination of said employment, including but not limited to statutory claims
for discrimination, shall be resolved by arbitration in accordance with the then
current rules of the American Arbitration Association respecting employment
disputes except that the parties shall be entitled to engage in all forms of
discovery permitted under the Pennsylvania Rules of Civil Procedure (as such
rules may be in effect from time to time). The hearing of any such dispute will
be held in Pittsburgh, Pennsylvania, and the losing party shall bear the costs,
expenses and counsel fees of such proceeding. Executive and Company agree for
themselves, their, employees, successors and assigns and their accountants,
attorneys and experts that any arbitration hereunder will be held in complete
confidence and, without the other party’s prior written consent, will not be
disclosed, in whole or in part, to any other person or entity except as may be
required by law. The decision of the arbitrator(s) will be final and binding on
all parties. Executive and the Company expressly consent to the jurisdiction of
any such arbitrator over them.

17. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall in no way affect the interpretation
of any of the terms or conditions of this Agreement.

18. Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year first above mentioned, to be effective as of the Effective Date.

 

MYLAN INC.     EXECUTIVE:

/s/ Rodney L. Piatt

   

/s/ Harry A. Korman

By: Rodney L. Piatt     Harry A. Korman Its: Chairman, Compensation Committee  
 

 

12